DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I (Claims 1-6, and 9-10) in the reply filed on 07/08/2022 without traverse is acknowledged. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a specific surface area as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards 
as the invention.

Claims  9-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 9:
In lines 16-18, claim 9 describes “an average particle volume of conductive particles contained in the second conductive resin is larger than an average particle volume of conductive.” It is ambiguous from the claim language because it is not clear what does mean by “an average particle volume”,  whether is it the average sizes of particles in the conductive resin or the density of the particle or  inverse density of the particles of the conductive resin.  Although the specification mentions the “the average particle volume” in paragraph 0034, the disclosure does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. For the purpose of this examination, the Examiner interpret it as “average sizes of particles in the conductive resin”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shikama (US 20030206089 A1) in view of Lee (US 20130242457 A1).
Regarding Claim 1:
Shikama teaches that a coil component comprising: 
a magnetic element (3, Fig. 1; para 0042) body;  
5a coil conductor (2, Fig. 1) embedded in the magnetic element body and having an end portion (71, Drawing: 1) exposed from the magnetic element body; and 
a terminal electrode (4b,  Fig. 4) connected to the end portion of  the coil conductor, 
10wherein the terminal electrode includes: a conductive resin (14b, 24b formed the conductive part)  contacting the end portion of the coil conductor,
a metal film (34b, Fig. 4) covering the conductive resin, wherein the conductive resin including: 
a first conductive resin (14b) contacting the end portion of the coil conductor; and 
a second conductive resin (24b) contacting the metal film without contacting the end portion of the coil 20conductor (construed from Fig. 4). 


    PNG
    media_image1.png
    541
    825
    media_image1.png
    Greyscale


Drawing: 1, an annotated version of Fig. 4
Shikama does not teach that a conductive resin containing conductive particles 
and a resin material and  wherein a specific surface area of the conductive particles contained in the first conductive resin is larger than that of a conductive particles contained in the second conductive resin, as claimed.
	However, Lee teaches that a conductive resin (21, Fig. 2; para 0045-0047), containing conductive particles and a resin material and  wherein a specific surface (see Drawing: 1) area of the conductive particles contained in the first conductive resin is larger than that of a conductive particles contained in the second conductive resin (From Drawing: 2 it shows that area A1 of the first the first conductive resin is larger than area A2 of the first the second conductive resin. Therefore, the conductive particles contained in the first conductive resin is larger than that of a conductive particles contained in the second conductive resin)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shikma in view of Lee to have a conductive resin containing conductive particles and a resin material and  wherein a specific surface area of the conductive particles contained in the first conductive resin is larger than that of a conductive particles contained in the second conductive resin to provide electronic component having excellent reliability (see para 0010).

    PNG
    media_image2.png
    240
    318
    media_image2.png
    Greyscale

Drawing: 2, an annotated version of Fig. 2


Regarding Claim 5:
As applied to claim 1, the modified Shikama teaches the conductive particles contained in the  conductive resin are bonded together through sintered metal (see Lee’s para 0089).

Regarding Claim 9:
Best understood in view of 112b rejection above, Shikama teaches that a coil component comprising: a magnetic element (3, Fig. 1; para 0042) body having first (i.e. left side of the element 3 in Fig. 5) and second surfaces (i.e. right side of the element 3 in Fig. 5);  
a coil conductor (2, Fig. 1) embedded in the magnetic element body, the coil conductor having an end portion exposed  (construed from Fig. 5) from the first surface of the magnetic element body; 
a first conductive resin (14b) covering the first surface of the magnetic element body so as to contact the end portion of the coil conductor; 
a second conductive resin (24b) covering the first and second surfaces of the magnetic element body so as to contact the first conductive resin; and 
a metal film (34b, Fig. 4) covering the first and second surfaces of the magnetic element body so as to contact the first and second conductive resins,
Shikama does not teach that wherein an average particle volume of conductive 
particles contained in the second conductive resin is larger than an average particle volume of conductive particles contained in the first conductive resin, as claimed.
	However, Lee teaches that an average particle volume of conductive 
particles contained in the second conductive resin (A2) is larger than an average particle volume of conductive particles contained in the first conductive resin (A1; From Drawing: 3, it shows that area A2 of the second conductive resin is larger than area A1 of the first the first conductive resin. Therefore, the size of the conductive particles contained in the second conductive resin is larger than size of a conductive particles contained in the first conductive resin).

    PNG
    media_image3.png
    235
    314
    media_image3.png
    Greyscale

Drawing: 3, an annotated version of Fig. 2
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shikma in view of Lee to have a conductive resin containing conductive particles and a resin material and  an average particle volume of conductive particles contained in the second conductive resin is larger than an average particle volume of conductive particles contained in the first conductive resin to provide electronic component having excellent reliability (see para 0010).

Regarding Claim 10:
As applied to claim 9, the modify Shikama teaches that wherein a surface of the end portion of the coil conductor (2, Shikama’s Fig. 1) that contact the first conductive resin is roughened (see Shikama’s para 0059).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shikama in view of Lee and further in view of Kim (US 20200365315 A1).
Regarding Claim 4:
As applied to claim 1, the modified Shikama does not teach that a surface of the magnetic element body is covered with a resin coating, and wherein the second conductive resin is formed on the resin coating.
	However, Kim teaches that a surface of the magnetic element body (100, Fig. 1; para 0041) is covered with a resin coating (520, Fig. 1 para 0066), and wherein the second conductive resin (411, para 0061) is formed on the resin coating.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shikma in view of Kim to have a surface of the magnetic element body is covered with a resin coating, and wherein the second conductive resin is formed on the resin coating to provide a power inductor capable of improving a coupling force between a body and an external electrode to improve a tensile strength (see para 0008).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shikama in view of Lee and further in view of Kim (US 20170301451 A1).
Regarding Claim 6:
As applied to claim 1, the modified Shikama does not teach that the magnetic element body includes a lower magnetic element body positioned within the inner diameter 
region of the coil conductor and an upper magnetic element body positioned outside the coil conductor, and wherein the lower magnetic element body is higher in density than the upper magnetic element body.
	However, Kim teaches that the magnetic element body  includes a lower magnetic element body (60, fig. 1; para 0021)  positioned within the inner diameter region of the coil conductor (20) and an upper magnetic element body (10) positioned outside the coil conductor, and wherein the lower magnetic element body is higher in density than the upper magnetic element body (see para 0041).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shikma in view of Kim to have the magnetic element body includes a lower magnetic element body positioned within the inner diameter region of the coil conductor and an upper magnetic element body positioned outside the coil conductor, and wherein the lower magnetic element body is higher in density than the upper magnetic element body to provide a coil electronic component having excellent DC-bias characteristics by inserting a pillar-shaped core part into the coil electronic component (see para 0007).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites, wherein the end portion of the coil conductor has an 
exposed surface exposed from the magnetic element body and contacting the first conductive resin, and a non-exposed surface covered with the magnetic element body, and wherein the exposed surface is larger in surface roughness than the non-exposed surface.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837